ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s response filed 06 April 2022 has been fully considered. Reference is made to the accompanying interview summary, which includes a response to arguments and an explanation of the basis for the amendments set forth below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jared L. DuJack (Reg. No. 72,646) on 19 May 2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 6, --directly-- has been added before “connected”.
In claim 1, line 8, --directly-- has been added before “connected”.
In claim 1, last line, a comma has been added after “housing”.
In claim 1, in a new line added before the ending period, the following text has been added (note: see formatting in attachment of the accompanying interview summary):
--wherein the stiffening element extends along an extension direction from a front portion of the stiffening element to a rear portion of the stiffening element, the stiffening element being connected at its front portion to the one foot of the front bearing housing and being connected at its rear portion to the one foot of the rear bearing housing,
wherein the stiffening element includes a middle portion between the front portion and the rear portion along the extension direction, and wherein a cross-section of the middle portion continuously varies along the extension direction such that an area of the cross-section is smaller than an area of a cross-section at the front portion of the stiffening element and an area of a cross-section at the rear portion of the stiffening element--

	Claim 3 has been cancelled.
	
	Claim 4 has been cancelled.

	Claim 5 has been cancelled.

	In claim 6, line 1, “5” has been changed to --1--.

	In claim 7, line 1, “5” has been changed to --1--.

	In claim 14, line 1, --a nacelle having-- has been added after “comprising”.

	In claim 15, lines 1-2, “comprising the rotor and the generator,” has been deleted.

The above changes to the claims have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
Claims 1, 2, and 6-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
the prior art neither anticipates nor renders obvious the combination of limitations that includes “wherein the stiffening element extends along an extension direction from a front portion of the stiffening element to a rear portion of the stiffening element, the stiffening element being connected at its front portion to the one foot of the front bearing housing and being connected at its rear portion to the one foot of the rear bearing housing, wherein the stiffening element includes a middle portion between the front portion and the rear portion along the extension direction, and wherein a cross-section of the middle portion continuously varies along the extension direction such that an area of the cross-section is smaller than an area of a cross-section at the front portion of the stiffening element and an area of a cross-section at the rear portion of the stiffening element” (claim 1)(note: see accompanying interview summary for an explanation of how this combination of limitations distinguishes over the prior art).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745